Title: From Thomas Jefferson to William Foushee, 30 August 1806
From: Jefferson, Thomas
To: Foushee, William


                        
                            Dear Sir
                            
                            Monticello Aug. 30. 06.
                        
                        On the 26th. inst. on my return from Bedford I found here your favor of the 18th. mr Jones’s death having
                            been considered for some time as inevitable, mr Page had been consulted as to the acceptance of the succession to the
                            office, and on learning here that the death of that worthy officer had taken place, a commission to mr Page had been
                            ordered on the 17th. inst. with this appointment no one I think will be dissatisfied. mr Smith’s proposition was
                            certainly generous & humane; yet however pleasing it is to see & to encourage such instances of benevolence, it would
                            have been my duty (had the place not been previously filled) to consider how far the appointment of mr Smith would have
                            been a precedent for introducing riders in office into this country (which, however virtuous the first example, might soon
                            lead to an abuse of the purposes of the law in proportioning the salary to the labours of the office) and also whether the
                            continuance of the office beyond the life of the holder would not be an injustice to living & meritorious claimants?
                            circumstances however have prevented the necessity of deciding on these points by a predisposition of the office which I
                            trust will be thought worthily made. Accept my friendly salutations & assurances of great & continued
                            esteem & respect.
                        
                            Th: Jefferson
                            
                        
                    